Citation Nr: 0613561	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection, rated 
noncompensable, for bilateral hearing loss and denied service 
connection for tinnitus.


FINDINGS OF FACT

1. The veteran had inservice exposure to acoustic trauma as 
an artilleryman.

2. The veteran has a current disability of tinnitus.

3. The veteran has a hearing loss in the right ear with a 
Numeric Designation of IV as per Table VI of the VA schedule 
of ratings.

4. The veteran has a hearing loss in the left ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.


CONCLUSIONS OF LAW

1. The evidence relating the veteran's tinnitus to his 
inservice noise exposure is in equipoise.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005)

2. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection for Tinnitus

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, all evidence indicates that the veteran has 
tinnitus.  The veteran has no fewer than four medical 
opinions, all stating that he has the disorder.  There is no 
evidence to the contrary.  The Board concedes that the 
veteran has a disability of tinnitus.  

The veteran's DD214 shows that he was assigned to artillery 
and served in Korea during the Conflict.  There is no 
indication from the veteran's service records that he served 
in combat; however, acoustic trauma is consistent with the 
conditions of the veteran's service.  The Board therefore 
concedes the veteran experienced acoustic trauma in service.  
As such, inquiry into the veteran's eligibility for the 
combat presumption is moot.  

As mentioned, the veteran has four medical opinions of record 
that discuss his tinnitus.  The veteran had a May 2002 VA 
examination to address the question of nexus.  R.H., M.D. 
gave an opinion that "[i]t is feasible to presume that his 
exposure to excessive noise and artillery during his time in 
the military[] is responsible for his...tinnitus."  R.H. 
reported that the veteran "had a history of...tinnitus since 
his military service obligations."  At the same VA 
examination, an audiologist (not R.H.) gave an opinion that 
"it is less likely than not that the tinnitus is related to 
service."  The audiologist reported that "the veteran 
reported onset of tinnitus to be within the last 8-10 
years...."  The audiologist's report indicates that the 
veteran had no significant occupational noise exposure post 
service.  In June 2002, another VA examiner, D.N., M.D., 
concluded on the basis of the file that "[t]he veteran's 
tinnitus, which only started in the last 8-10 years, is not 
as likely as not related to noise exposure experienced during 
the veteran's military service."  Following an examination 
in March 2003, K.W., M.D. indicated that the veteran's 
hearing loss was due to service and opined that he also "has 
severe tinnitus due to [his] hearing loss."  The veteran has 
already demonstrated sufficient acoustic trauma to establish 
service connection for hearing loss.  The veteran's only 
statement on record regarding when his tinnitus began is on 
his Form 9; "[t]his problem started during my tour of duty 
in Korea, 1953-1954."  

The medical evidence of nexus between service acoustic trauma 
and the current disability is conflicted.  Resolving all 
doubt in favor of the veteran, the Board finds that it is at 
least as likely as not that the veteran's tinnitus is related 
to his inservice acoustic trauma.  R.H. and the audiologist 
appear to disagree as to when the tinnitus began.  As their 
respective examinations were conducted on the same day at the 
same VA facility, the Board can only conclude that the 
veteran gave varying responses to their questions.  In 
arriving at her June 2002 conclusion, D.N. seems to have 
relied on the audiologist's report of the date of onset for 
the veteran's tinnitus more than R.H.'s report of onset.  The 
Board finds it pertinent that she did not personally examine 
the veteran.  She did not indicate why the audiologist's 
report was more persuasive.  Without more, the Board views 
her opinion as only a ratification of the audiologist's 
opinion, but not sufficient to stand alone.  In March 2003, 
K.W. appears to think that the veteran's tinnitus is 
secondary to his hearing loss.  No approximate onset date is 
provided.  While either direct or secondary service 
connection is possible, K.W.'s opinion conflicts with both 
the audiologist and R.H.  The Board is then left with two 
opinions in favor of service connection, disagreeing as to 
the etiology, and two opinions against, one given in the face 
of a contrary opinion without explanation of the conflict.  

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102.  
Independent of the conflicting opinions of record, the Board 
finds it reasonable that the inservice acoustic trauma that 
led to the veteran's service connected hearing loss also 
caused his tinnitus.  Accordingly, service connection for 
tinnitus is warranted.  

II. Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  38 C.F.R. § 4.85.

The evaluation of hearing impairment applies a formula which 
is essentially a mechanical application of the VA Schedule 
for Rating Disabilities to numeric designations after 
audiology evaluations are rendered. Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).


The veteran's current level of disability was evaluated at 
his VA examination in May 2002.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
55
60
55
LEFT
20
30
45
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 94 in the left ear.  Puretone 
threshold averages for both ears were 50.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 50 dB and a speech recognition score of 76; 
therefore the right ear received a designation of IV.  The 
left ear had a puretone average of 50 dB and a speech 
recognition score of 94; therefore the left ear received a 
designation of I.  The point where I and IV intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which in this case does not reach a compensable 
level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
This provision corrects the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The record contains no evidence showing the veteran 
entitled to a compensable rating at any point since the 
effective date of service connection; therefore no staged 
ratings are appropriate.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran. Thus, his request for 
a compensable evaluation is denied.

III. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
recent case of Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006) elaborated that the requirement that VA 
give notice of the evidence necessary to substantiate the 
claim consists of notice of the five elements of a service 
connection claim, namely (1) veteran status, (2) existence of 
a disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and (5) the 
effective date of the disability.

As discussed above, service connection is being granted for 
tinnitus.  Since that is the only claim before the Board at 
this time, this is a full grant of the benefit sought on 
appeal  As such, any deficiency of notice as to the 
requirements was clearly not prejudicial to this claim. 

Although the March 2002 letter did not include express notice 
of the need to provide evidence of degree of disability, that 
deficiency was subsequently addressed via a February 2004 
letter.  The 2004 letter told the veteran "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  He was asked 
to provide information or evidence that would go to this 
question, such as information as to where he had received 
treatment.  He did not respond.  Although no VCAA notice has 
been sent on any effective date question, there is no 
potential effective date question in this case, where the RO 
assigned a noncompensable rating, and that rating is being 
continued by the Board.  Since no compensation is being paid, 
no effective date could be at issue.  For these reasons, the 
Board finds that any error related to VCAA notice is 
harmless.  


The 2002 and 2004 VCAA letter informed him of his and VA's 
respective obligations to obtain specified different types of 
evidence.  The letters did not explicitly tell the veteran to 
provide VA with copies of any evidence in his possession, but 
they did tell him to send the information or evidence needed 
to support his claims to VA as soon as he could and to let VA 
know if there was any outstanding evidence or information 
that he thought would support his claims.  Therefore, in 
essence, he was notified to provide VA with evidence in his 
possession.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case.  As discussed above, any error relating to 
the absence of notice has either been remedied by grant of 
his claims or rendered harmless.  The error in timing is 
therefore also harmless, especially since another letter was 
sent to him in 2004, and he was given ample opportunity to 
respond at that time.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran was afforded medical examination to obtain 
evidence of the existence and severity of his claimed 
disabilities and opinions as to whether they could be 
directly attributed to service.  The veteran has not 
identified any recent treatment for hearing loss.  
Furthermore, the veteran has made no claim that his hearing 
has worsened or improved during the claims process.  The file 
lacks any indication that the VA examination is not an 
accurate representation of the veteran's hearing loss.    The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2002 VA examination reports are thorough and supported by 
VA outpatient treatment records.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's hearing loss since he was last 
examined.  The Board concludes the examinations in this case 
are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


